Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 1 of
                                      26




                                                                   EXHIBIT Q
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 2 of
                                      26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 3 of
                                      26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 4 of
                                      26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 5 of
                                      26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 6 of
                                      26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 7 of
                                      26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 8 of
                                      26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 9 of
                                      26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 10 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 11 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 12 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 13 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 14 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 15 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 16 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 17 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 18 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 19 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 20 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 21 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 22 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 23 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 24 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 25 of
                                       26
Case 1:18-cv-24100-MGC Document 127-17 Entered on FLSD Docket 12/04/2020 Page 26 of
                                       26
